SEVENTH AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT

     THIS SEVENTH AMENDMENT (this "Amendment") dated as of August 15, 2002 is
entered into among SEQUA RECEIVABLES CORP., a New York corporation (the
"Seller"), SEQUA CORPORATION, a Delaware corporation (the "Servicer"), LIBERTY
STREET FUNDING CORPORATION, a Delaware corporation (the "Issuer"), and THE BANK
OF NOVA SCOTIA, a Canadian chartered bank acting through its New York Agency
("BNS"), as administrator (in such capacity, together with its successors and
assigns in such capacity, the "Administrator").

R E C I T A L S

     1.   The Seller, the Servicer, the Issuer and the Administrator are parties
to that certain Receivables Purchase Agreement dated as of November 13, 1998, as
amended by the First Amendment, dated as of May 28, 1999, by the Second
Amendment, dated as of July 12, 1999, by the Third Amendment, dated as of May
15, 2000, by the Fourth Amendment, dated as of November 8, 2000, by the Fifth
Amendment, dated as of August 20, 2001, and by the Sixth Amendment, dated as of
November 9, 2001 (the "Agreement").

     2.   The Seller, the Servicer, the Issuer and the Administrator desire to
amend the Agreement as hereinafter set forth.

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

     1.   Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

     2.   Amendment to Agreement. The Agreement is hereby amended as follows:

 

2.1

Receivable.

  The definition of "Receivable" in Exhibit I to the Agreement is amended in its
entirety as follows:  

"Receivable" means any indebtedness and other obligations owed to the Seller as
assignee of any Originator or any Originator by, or any right of the Seller or
any Originator to payment from or on behalf of, an Obligor whether constituting
an account, chattel paper, instrument or general intangible arising in
connection with the sale of goods or the rendering of services by such
Originator, and includes the obligation to pay any finance charges, fees and
other charges with respect thereto; provided, however, Receivable shall not
include any Receivable the Obligor of which is either (i) National Steel
Corporation, a Delaware corporation, or any Affiliate or Subsidiary thereof or
(ii) UAL Corporation, a Delaware corporation, or any Affiliate or Subsidiary
thereof."

     3.   Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator and the Issuer as follows:

 

(a)

Representations and Warranties

.   The representations and warranties of such Person contained in Exhibit III
to the Agreement are true and correct as of the date hereof (unless stated to
relate solely to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date).  

(b)

Enforceability

. The execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement, as
amended hereby, are within its corporate powers and have been duly authorized by
all necessary corporate action on its part. This Amendment and the Agreement, as
amended hereby, are its valid and legally binding obligations, enforceable in
accordance with its terms.  

(c)

Termination Event

. No Termination Event or Unmatured Termination Event has occurred and is
continuing.

     4.   Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrator of the following, each duly executed
and dated as of the date hereof (or such other date satisfactory to the
Administrator), in form and substance satisfactory to the Administrator:

 

(a)

counterparts of this Amendment (whether by facsimile or otherwise) executed by
each of the parties hereto; and

 

(b)

such other documents and instruments as the Administrator may reasonably
request.

     5.   Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to "the Receivables Purchase Agreement,"
"this Agreement," "hereof," "herein" or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

     6.   Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

     7.   Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without reference to
conflict of laws principles.

     8.   Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
amendment or the Agreement or any provision hereof or thereof.

[signature pages on next page]

            IN WITNESS WHEREOF, the parties have executed this Amendment as of
the date first above written.



SEQUA RECEIVABLES CORP.







By:







Name:







Title:













SEQUA CORPORATION









By:







Name:







Title:











 

 

 

 

 

 

 

 

 

 

 

S-1



 



LIBERTY STREET FUNDING CORP.







By:







Name:







Title:













THE BANK OF NOVA SCOTIA,



As Administrator







By:







Name:







Title:













 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-2



 

Purchasers:

 



Consented and Agreed:



THE BANK OF NOVA SCOTIA, as a Purchaser



under the Liquidity Agreement







By:







Name:







Title:













Consented and Agreed:

LLOYDS TSB BANK PLC, as a Purchaser under



the Liquidity Agreement







By:







Name:







Title:













By:







Name:







Title:













 

 

 

 

 

 

 

 

 

 

 

 

 

S-3